— Order, Supreme Court, New York County (Stephen Crane, J.), entered March 20, 1991, which granted petitioners’ application for leave to serve a late notice of claim, unanimously affirmed, without costs.
There was actual notice to respondent of the facts underlying the claim by virtue of petitioners’ communications with the project manager concerning the defective condition on the premises, as well as the happening of the accident. Moreover, the application for leave to serve a late notice of claim was made a scant 10 days after the expiration of the statutory deadline, rendering unlikely any prejudice resulting from delay. Moreover, respondent could hardly have been prejudiced by any inability to investigate where its own employee had repaired the condition within the statutory period for serving a notice of claim. Concur — Sullivan, J. P., Wallach, Asch, Kassal and Rubin, JJ.